Citation Nr: 0906048	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  05-24 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from January 
1969 to October 1972.  He served on the U.S.S. EVERETT LARSON 
(DD-830) from August 20, 1970 to January 5, 1971.  The 
appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  This case was one of the cases that 
was stayed during the pendency of the Haas case, concerning 
the presumption of Agent Orange exposure for Veterans who did 
not set foot within the land borders of the Republic of 
Vietnam between January 9, 1962 and May 7, 1975.  In Haas v. 
Peake, 525 F. 3d 1168 (Fed. Cir 2008), that case was finally 
resolved.  The stay has been lifted and the case is now ready 
for final review.  


FINDINGS OF FACT

1.  The Veteran died from non-small cell lung cancer in 
January 2004.

2.  The Veteran's lung cancer was not manifest in service or 
within one year of service separation and is unrelated to 
service.  

3.  The Veteran did not set foot within the land borders of 
the Republic of Vietnam during his Vietnam Era service and 
was not otherwise exposed to Agent Orange during service.  

4.  Prior to the Veteran's death in January 2004, he was 
service connected for residuals of a dislocated right ankle, 
rated as noncompensable.

5.  The Veteran's service-connected dislocated right ankle 
residuals did not cause or contribute substantially or 
materially to cause his death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death are not met.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In the context 
of a claim for Dependency and Indemnity Compensation (DIC) 
benefits, which includes a claim of service connection for 
the cause of the Veteran's death, section 5103(a) notice must 
be tailored to the claim.  The notice should include (1) a 
statement of the conditions, if any, for which a Veteran was 
service connected at the time of his death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  Where a claimant 
submits a detailed application for benefits, VA must provide 
a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

Here, the duty to notify was satisfied through a March 2004 
letter to the appellant that addressed all three notice 
elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the appellant of the 
evidence required to substantiate the claim and of her and 
VA's respective duties for obtaining evidence.  While the 
letter did not specifically include a statement of the 
condition for which the Veteran was service-connected at the 
time of his death, it did provide an explanation of the 
evidence and information required to substantiate the cause 
of death claim based on either a previously service-connected 
condition or a condition not yet service connected.  Further, 
the appellant had claimed service connection for the cause of 
the Veteran's death only based upon Agent Orange exposure and 
the evidence overwhelmingly shows that the Veteran's death 
was caused by lung cancer.  Failure to notify the appellant 
of which disability the Veteran was service-connected for is 
harmless error.  Consequently, the Board finds that a remand 
of the appellant's cause of death DIC claim pursuant to the 
Hupp case is not warranted.  See also Soyini v. Derwinski, 1 
Vet. App. 541 (1991) (the law does not require a useless 
act).  

The appellant was not notified of effective dates for 
ratings.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Any deficiencies in VA's duties to notify the Veteran 
concerning effective date for the service connection claim 
are harmless, as service connection has been denied thus 
rendering moot any issues with respect to implementing an 
award.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
service personnel records, and VA and private medical 
records.  In March 2004, the appellant indicated that the 
Veteran had not been treated at a VA hospital.  The evidence 
does not establish that the Veteran suffered a relevant 
event, injury, or disease in service or had malignancy within 
one year after service.  As discussed below, the service 
medical records are negative for any complaints or findings 
of lung cancer and exposure to Agent Orange in service is not 
shown.  The Board concludes that a medical opinion is not 
necessary to decide the claim.  VA has satisfied its 
assistance duties.

Cause of death

The appellant appeals the RO's denial of service connection 
for the cause of the Veteran's death and argues that his 
death was caused by Agent Orange exposure he sustained in 
Vietnam.  

The Veteran died in January 2004.  At the time of death, he 
was service-connected for residuals of a dislocated right 
ankle rated as noncompensable.  His death certificate lists 
the cause of his death as non-small cell lung cancer.  

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by service was the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a).  The 
issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the Veteran, including, 
particularly, autopsy reports.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the Veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death", thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).  If the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service-connected 
disability rendered the Veteran less capable of resisting the 
effects of other diseases.  38 C.F.R. § 3.312(c)(3).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  

The record is absent for any evidence showing that the 
Veteran's service-connected right ankle dislocation residuals 
were a principle or a contributory cause of his death.  To 
the contrary, the death certificate lists his lung cancer as 
the cause of death and all of the treatment records leading 
up to his death concern his lung cancer and fail to mention a 
right ankle disorder.  The Veteran's death certificate lists 
the cause of death as lung cancer and no medical professional 
has attributed his death to any other cause.  Therefore, the 
Board finds that the disability for which the Veteran was 
service connected at the time of his death was not the 
principle or contributory cause of his death.  

Because the Veteran was not service-connected for lung cancer 
at the time of his death, it is necessary to determine 
whether service connection should have been established for 
it.  In general, service connection will be granted for 
disability resulting from injury or disease incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Certain chronic diseases may be presumed 
to have been incurred in service, although not otherwise 
established as such, if manifested to a degree of ten percent 
or more within one year in most cases of the date of 
separation from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. 
§ 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. 
§ 3.309(a).  This includes malignancy such as lung cancer.  
38 C.F.R. § 3.309(a).  

However, the Veteran's lung cancer was not manifest in 
service or within one year of service separation.  The 
Veteran's service medical records contain no reference to 
lung problems including lung cancer.  His VA examination in 
October 1973 did not show any lung problems.  Eric L. 
Raefsky, M.D. indicated in June 2003, at about the time the 
cancer was discovered, that the Veteran had been quite 
healthy in the past with no cardiopulmonary disease.  Dr. 
Raefsky stated that more recently, the Veteran had had a few 
months of mild fatigue, and a chest X-ray for a routine 
physical had revealed a right upper lung nodule and bilateral 
hilar adenopathy.  Further workup had thereafter ensued, and 
it was elected to conduct a right thoracotomy with wedge 
resection of a mass which proved to be non-small cell lung 
cancer.  The Veteran's mass was not completely resectable due 
to its extent.  Unfortunately, the Veteran passed away as a 
consequence of lung cancer in January 2004.  Since the 
Veteran's lung cancer was not manifest in service or to a 
degree of 10 percent within one year of service discharge, 
direct service connection or service connection under the one 
year presumption rule for malignancies is not warranted.  

The appellant claims that the Veteran served in the Republic 
of Vietnam during the Vietnam Era.  VA currently recognizes 
that respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) are associated with exposure to 
herbicides.  See 38 C.F.R. § 3.309(e) (2008).

Exposure to Agent Orange will be presumed when it is shown 
that there is service in the Republic of Vietnam between 
January 9, 1962 and May 7, 1975.  38 U.S.C.A. § 1116 (West 
2002).  Service in the Republic of Vietnam includes service 
in the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  In Haas 
v. Peake, 525 F. 3d 1168 (Fed. Cir 2008), cert. denied Haas 
v. Peake, --- S.Ct. ----, 2009 WL 129302 (Jan 21, 2009), the 
issue was whether it was necessary to set foot within the 
land borders of Vietnam during the operative period in order 
to enjoy the presumption of exposure to Agent Orange under 
38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii).  The 
Federal Circuit decided that Veterans who served offshore of 
Vietnam could only enjoy the presumption of exposure to Agent 
Orange if they actually set foot within the land borders in 
Vietnam during the operative period.  Therefore, if and only 
if a Veteran set foot within the land borders in Vietnam 
during the operative period, he or she is be presumed to have 
been exposed to herbicide agents.  38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307(a)(6)(iii) (2008); Haas.  

If the appellant can show that the Veteran set foot within 
the land borders in the Republic of Vietnam during his 
service in Vietnam, or was otherwise exposed to Agent Orange 
during service, she is entitled to the presumption of service 
connection for the Veteran's lung cancer based on Agent 
Orange exposure, under 38 U.S.C.A. § 1116 and 
38 C.F.R. §§ 3.307, 3.309.  Unfortunately, the evidence does 
not show that the Veteran set foot on land in Vietnam during 
his Vietnam service or was otherwise exposed to Agent Orange 
during service.  No other Agent Orange exposure has been 
claimed or shown.  The service department indicated in March 
2004 that there was no evidence in the Veteran's file to 
substantiate any service in Vietnam.  His service personnel 
records do not contain any indication that he set foot within 
the land borders in Vietnam during his service.  Photographs 
of the Veteran which were submitted in September 2004, 
moreover, only show the Veteran on a ship off the coast of 
Vietnam, and on the back of one of them, the Veteran wrote 
that that was what the war was all about for the navy.  There 
has been no allegation or proof that he set foot within the 
land borders in Vietnam.  Both the Veteran in January 2004 
and the appellant in March 2004 have indicated that the 
Veteran served "in" Vietnam, but the Veteran served in the 
Navy and the only service in Vietnam shown by the evidence is 
in the waters offshore of Vietnam.  Since the preponderance 
of the evidence indicates that the Veteran did not set foot 
within the land borders in Vietnam, and was not otherwise 
exposed to Agent Orange, his fatal lung cancer is not 
entitled to the presumption of service incurrence based on 
Agent Orange exposure.  Haas; 38 C.F.R. §§ 3.307, 3.309.  

In summary, the competent evidence of record fails to show 
that a service-connected disability caused the Veteran's 
death.  There was no evidence of lung cancer during service 
or for many years thereafter.  There is no competent evidence 
of record which connects the Veteran's fatal lung cancer to 
his active service, and there is no indication that the 
Veteran set foot within the land borders in the Republic of 
Vietnam during the operative period or was otherwise exposed 
to Agent Orange during service.  

Therefore, because the Veteran's death was not caused by a 
disability for which service connection had been established 
at the time of death or for which service connection should 
have been established, the appellant's claim is denied.  The 
preponderance of the evidence is against the claim and the 
benefit of the doubt rule is not for application.  38 C.F.R. 
§ 3.102 (2008).


ORDER

Service connection for the cause of the Veteran's death is 
denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


